UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6527


BRANDON ARTIS,

                    Plaintiff - Appellant,

             v.

K. THOMAS MENTALLY; WARDEN BEALE; WARDEN PEAGEN; C JONES,
Grievance Coordinator; WEBB; J. ROBINSON; SGT. ALEXANDER; SLOATH,
Hearing Officer; SGT. DAVIS; CHIEF PARKER,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. John A. Gibney, Jr., District Judge. (3:17-cv-00707-JAG-RCY)


Submitted: July 19, 2018                                          Decided: July 24, 2018


Before WILKINSON, MOTZ, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Brandon Artis, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Brandon Artis appeals the district court’s order dismissing his 42 U.S.C. § 1983

(2012) complaint without prejudice for failure to comply with the court’s prior order

directing him to particularize his complaint. See Fed. R. Civ. P. 41(b). On appeal, we

confine our review to the issues raised in the Appellant’s brief. See 4th Cir. R. 34(b).

Because Artis’ informal brief does not challenge the basis for the district court’s

disposition, Artis has forfeited appellate review of the court’s order. See Jackson v.

Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The informal brief is an important document;

under Fourth Circuit rules, our review is limited to issues preserved in that brief.”).

Accordingly, we affirm the district court’s judgment. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             2